Title: To Thomas Jefferson from William Kilty, 27 May 1801
From: Kilty, William
To: Jefferson, Thomas


               
                  Sir
                  Annapolis May 27th 1801
               
               At the request of Major Thomas Harwood of Calvert County in this State, I take the liberty of addressing you in his behalf.
               He has been informed of the resignation by Mr Dent of the office of Marshall of the Patowmac district, and Means to Sollicit the appointment
               I have been many Years acquainted with Mr Harwood and Can with Confidence recommend him to You, as deserving of this office—He is a Man of Good Understanding and sufficiently Conversant in business—He engaged in the Service of his Country at an early period of the Revolution, and Served with reputation
               The Principles of Liberty by which He was then actuated have never been deserted by him and He has been ever Since and Still is a firm and decided Republican. It may not be improper to add, that the Situation of himself and his family, which is numerous and very deserving, is such as to render an establishment of this Kind Very important to him, And Altho this Circumstance alone would not induce me to recommend him, it may merit Consideration where the Candidates may be otherwise equal.
               I beg leave to Mention also that Altho Mr Harwood has been unfortunate in his Pecuniary Concerns He has always Supported a fair and Honourable Character
               
               Presuming that in the exercise of Your duty in appointing to offices it will be agreeable to you to receive information Where You have not a Personal Knowledge of the Candidates I flatter myself that no apology will be necessary for my troubling you on this occasion
               I have the Honour to be Sir With great respect Your Most Obt. Servt
               
                  
                     Willm Kilty
                  
               
            